UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported):March25, 2008 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 1700 Pacific, Suite 2900 Dallas, Texas 75201 (Address of principal (Zip Code) executive offices) Registrant’s telephone number, including area code: (214)750-1771 (Former name or former address, if changed since last report): Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On February 22, 2008, Regency Energy Partners LP, a Delaware limited partnership (“Regency”), and Regency NX, LLC, a Delaware limited liability company and an indirect wholly-owned subsidiary of Regency (“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Nexus Gas Partners, LLC, a Delaware limited liability company (“Member”), and Nexus Gas Holdings, LLC, a Delaware limited liability company (“Nexus”).The Merger Agreement was previously reported in Regency’s Current Report on Form 8-K dated February 22, 2008. On March 25, 2008 (the “Closing Date”), the parties to the Merger Agreement consummated the transactions contemplated by the Merger Agreement, and Merger Sub merged with and into Nexus, which continued as the surviving entity after the merger (the “Merger”).Nexus is a midstream provider of natural gas gathering, dehydration and compression services for producers in DeSoto Parish, Louisiana and Shelby County, Texas.The Nexus gathering system consists of 80 miles of low-pressure and high-pressure gathering pipelines. The total purchase price paid by Regency in connection with the Merger consisted of the payment of $87,791,197 in cash, which includes $2,791,197 of closing date adjustments based on working capital, to Member (the “Closing Payment Amount”).The purchase price is subject to customary post-closing adjustments.Of the Closing Payment Amount, $8,500,000 (the “Escrow Payment Amount”) was deposited with an escrow agent pursuant to an escrow agreement dated the Closing Date.The Escrow Payment Amount constitutes security to Regency for a period of one year after the Closing Date with respect to any purchase price adjustments and indemnification obligations of Member under the Merger Agreement.Regency financed the Closing Payment Amount through borrowings under the existing revolving credit facility of Regency Gas Services LP, a wholly-owned subsidiary of Regency. Nexus is a party to a Purchase and Sale Agreement (the “Sonat Agreement”) with Southern Natural Gas Company (“Sonat”), pursuant to which Nexus has agreed to purchase 136 miles of pipeline from Sonat that would connect the Nexus gathering system to Regency’s Intrastate Gas System in North Louisiana (the “Sonat Acquisition”).As a result of the Merger, the rights, duties and obligations under the Sonat Agreement vested in Nexus as the entity surviving the Merger.The Sonat Acquisition is subject to approval of the abandonment by sale of the facilities subject to the Sonat Agreement by the U.S.
